Wieand, J.,
The record in this action in divorce reveals that after his appointment, the guardian for the minor defendant sent to his ward a letter advising of his appointment and of her right to be heard and to employ counsel for that purpose, if she desired to do so. Despite the guardian’s additional suggestion that she call him, it does not appear that any further communication occurred between the minor defendant and her guardian. Notice of the hearing before the master was served personally upon defendant, but she failed to appear at the time of the hearing. Her guardian reported that which has been hereinbefore recited and was thereupon excused from further attendance at the hearing.
Notice of the filing of the master’s report, we believe, should have been given to both minor defendant and her court-appointed guardian. Certainly under the circumstances of this case the guardian’s acceptance of service without any semblance of authority to do so did not constitute adequate notice to minor defendant. We will, therefore, return these proceedings to the prothonotary so that they may once again be placed on a divorce argument list after notice of the filing of the master’s report shall have been served upon defendant in accordance with Lehigh County Rule 1133(f) (1).
It might not be amiss to suggest that the duty of a guardian appointed for a minor party to litigation is to “supervise and control the conduct of the action in behalf of the minor.”: Pennsylvania Rules of Civil Procedure 2027. See also: Sanders v. Green Spring Dairy, Inc., 58 D. & C. 439, 441. This requires the guardian to ascertain the facts of the minor’s cause or defense as fully as may be done and to take such steps as may be necessary to protect best the interests of the minor. *539See Goodrich-Am. §2027-4. Whether the guardian in the instant matter has adequately met the responsibilities of his appointment we do not now decide.

Order

And now, April 12, 1965, the above captioned action in divorce is referred back to the prothonotary with instructions to place the same upon the first available argument list after plaintiff shall have caused notice of the filing of the report of the master to have been served upon defendant in accordance with the foregoing opinion.